       Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 1 of 37



                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION
                        CASE NO. 5:19-CV-00257-RH-MJF


 MGFB PROPERTIES, INC., FLORA-
 BAMA MANAGEMENT, LLC, and
 FLORA-BAMA OLD S.A.L.T.S., INC.,

              Plaintiffs,

 vs.
 VIACOM   INC.    F/K/A    MTV
 NETWORKS, 495 PRODUCTIONS
 HOLDINGS    LLC,    and    495
 PRODUCTIONS SERVICES LLC,

              Defendants.
                                             /

         DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT
       Viacom Inc. f/k/a MTV Networks, 495 Productions Holdings LLC, and 495

Productions Services LLC (collectively, “Defendants”) respectfully request that this

Court enter an Order, pursuant to Federal Rule of Civil Procedure 12(b)(6),

dismissing the Complaint of Plaintiffs MGFB Properties, Inc., Flora-Bama

Management, LLC, and Flora-Bama Old S.A.L.T.S., Inc. (collectively, “Plaintiffs”).

       This motion to dismiss is supported by Defendants’ Memorandum of Law and

Declaration   of   Susan    J.   Kohlmann    and   accompanying      exhibit,   filed

contemporaneously herewith and incorporated herein by reference.

       WHEREFORE, Defendants respectfully request that this Court dismiss
      Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 2 of 37



Plaintiffs’ Complaint with prejudice pursuant to Federal Rule of Civil Procedure

12(b)(6) and grant such other and further relief as justice may require.

      Respectfully submitted this 4th day of October, 2019.


                                       By:    /s/ Susan J. Kohlmann
                                              Susan J. Kohlmann (Pro Hac Vice)
                                              JENNER & BLOCK LLP
                                              919 Third Avenue, 38th Floor
                                              New York, NY 10022
                                              Tel: (212) 891-1600
                                              Fax: (212) 891-1699
                                              skohlmann@jenner.com

                                              Robert W. Pass (FL Bar #183169)
                                              CARLTON FIELDS, P.A.
                                              215 South Monroe Street, Suite 500
                                              Tallahassee, FL 32301
                                              Tel: (850) 224-1585
                                              Fax: (850) 222-0398
                                              rpass@carltonfields.com

                                              Counsel for Defendants




                                             2
      Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 3 of 37



  CERTIFICATE OF COMPLIANCE PURSUANT TO LOCAL RULE 7.1

         Pursuant to N.D. Fla. Local Rule 7.1, I hereby certify that this Motion to

Dismiss is in compliance with the Court’s word limit. According to the word

processing program used to prepare this motion, the total number of words in the

motion, inclusive of headings, footnotes, and quotations, and exclusive of the case

style, signature block, and any certificate of service is 123.


 Date:     October 4, 2019              By:    /s/ Susan J. Kohlmann
                                               Susan J. Kohlmann (Pro Hac Vice)
                                               JENNER & BLOCK LLP
                                               919 Third Avenue, 38th Floor
                                               New York, NY 10022
                                               Tel: (212) 891-1600
                                               Fax: (212) 891-1699
                                               skohlmann@jenner.com

                             CERTIFICATE OF SERVICE

         I certify that on October 4, 2019, I filed the foregoing using the CM/ECF

system, which will send notification to all counsel of record.


 Date:     October 4, 2019              By:    /s/ Susan J. Kohlmann
                                               Susan J. Kohlmann (Pro Hac Vice)
                                               JENNER & BLOCK LLP
                                               919 Third Avenue, 38th Floor
                                               New York, NY 10022
                                               Tel: (212) 891-1600
                                               Fax: (212) 891-1699
                                               skohlmann@jenner.com




                                              3
      Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 4 of 37



                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION
                       CASE NO. 5:19-CV-00257-RH-MJF


MGFB PROPERTIES, INC., FLORA-
BAMA MANAGEMENT, LLC, and
FLORA-BAMA OLD S.A.L.T.S., INC.,

             Plaintiffs,

vs.
VIACOM   INC.    F/K/A    MTV
NETWORKS, 495 PRODUCTIONS
HOLDINGS    LLC,    and    495
PRODUCTIONS SERVICES LLC,

             Defendants.
                                         /



       MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                   MOTION TO DISMISS
        Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 5 of 37




                                        TABLE OF CONTENTS

INTRODUCTION ................................................................................................. 1

FACTUAL BACKGROUND ................................................................................ 5
LEGAL STANDARD ............................................................................................ 7

ARGUMENT ......................................................................................................... 7

           I.       THE    FIRST   AMENDMENT     PRECLUDES
                    APPLICATION OF THE LANHAM ACT. .................................. 8
                    A.       The Rogers Test Applies To Defendants’ Alleged
                             Uses. ................................................................................... 10

                    B.       The First Amendment Bars Plaintiffs’ Federal
                             Claims. ................................................................................ 13

           II.      PLAINTIFFS FAIL TO STATE ANY CLAIM UNDER
                    FLORIDA STATE LAW. ............................................................ 23

                    A.       Because Plaintiffs Fail To State A Claim Under
                             The Lanham Act, They Also Fail To State A Claim
                             Under Florida Statutory Or Common Law. ....................... 24

                    B.       As Plaintiffs’ Equitable Claim For Unjust
                             Enrichment Relies On The Same Predicate Facts
                             As Plaintiffs’ Other Claims, It Should Also Be
                             Dismissed With Prejudice. ................................................. 26

CONCLUSION .................................................................................................... 27




                                                                 i
        Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 6 of 37




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

CASES
Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ........................................................................................7, 13

Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007) ..............................................................................................7

Brown v. Elec. Arts, Inc.,
   724 F.3d 1235 (9th Cir. 2013) ......................................................................15, 16
Brown v. Showtime Networks, Inc.,
   ___ F. Supp. 3d ____, 2019 WL 3798044 (S.D.N.Y. 2019) ..............................11
Caiz v. Roberts,
  382 F. Supp. 3d 942 (C.D. Cal. 2019) ................................................................22

Claybrooks v. Am. Broad. Cos.,
   898 F. Supp. 2d 986 (M.D. Tenn. 2012) ............................................................11

Club Mediterranee, S.A. v. Fox Searchlight Pictures, Inc.,
   2004 WL 5589591 (S.D. Fla. Feb. 17, 2004) ....................................................... 9
Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc.,
  508 F.3d 641 (11th Cir. 2007) ............................................................................18

E.S.S. Entm’t 2000 Inc. v. Rock Star Videos, Inc.,
   547 F.3d 1095 (9th Cir. 2008) .....................................................................passim

Fortres Grand Corp. v. Warner Bros. Entm’t Inc.,
  947 F. Supp. 2d 922 (N.D. Ind. 2013) ..........................................................13, 17
Gift of Learning Found., Inc. v. TGC, Inc.,
   329 F.3d 792 (11th Cir. 2003) ............................................................................24

Gordon v. Drape Creative, Inc.,
  909 F.3d 257 (9th Cir. 2018) ............................................................19, 21, 22, 23



                                                              ii
       Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 7 of 37



Heron Dev. Corp. v. Vacation Tours, Inc.,
  2017 WL 5957743 (S.D. Fla. Nov. 30, 2017) ....................................................25

Hi-Tech Pharm., Inc. v. HBS Int’l Corp.,
   910 F.3d 1186 (11th Cir. 2018) ............................................................................ 5

Hidden City Phila. v. ABC, Inc.,
   2019 WL 1003637 (E.D. Pa. Mar. 1, 2019) .......................................................16

Koski v. Carrier Corp.,
  347 F. Supp. 3d 1185 (S.D. Fla. 2017) ...............................................................26

Legacy Entm’t Group, LLC v. Endemol USA Inc.,
   2015 WL 12838795 (M.D. Fla. Oct. 1, 2015) ....................................................11

Licul v. Volkswagen Grp. of Am., Inc.,
   2013 WL 6328734 (S.D. Fla. Dec. 5, 2013) .......................................................26
Mattel, Inc. v. MCA Records, Inc.,
  296 F.3d 894 (9th Cir. 2002) ......................................................................8, 9, 11
Medieval Times U.S.A., Inc. v. Pirate’s Dinner Adventure, Inc.,
  2013 WL 12155442 (M.D. Fla. Feb. 14, 2013) ..................................................24
Miccosukee Tribe of Indians of Fla. v. Jewel,
  996 F. Supp. 2d 1268 (S.D. Fla. 2013) ...............................................................23
MPS Entm’t, LLC v. Abercrombie & Fitch Stores, Inc.,
  2013 WL 3288039 (S.D. Fla. June 28, 2013) .....................................................25
Nat. Answers, Inc. v. SmithKlineBeecham Corp.,
  529 F.3d 1325 (11th Cir. 2008) ..........................................................................25
Nodar v. Galbreath,
  462 So. 2d 803 (Fla. 1984) .................................................................................26

Parks v. LaFace Records,
  329 F.3d 437 (6th Cir. 2003) ..........................................................................8, 16
Rebellion Devs. Ltd. v. Stardock Entm’t, Inc.,
  2013 WL 1944888 (E.D. Mich. May 9, 2013) ...............................................7, 17

Rebelution, LLC v. Perez,
  732 F. Supp. 2d 883 (N.D. Cal. 2010) ................................................................17


                                                          iii
        Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 8 of 37



Rogers v. Grimaldi,
  875 F.2d 994 (2d Cir. 1989) .......................................................................8, 9, 14

Stewart Surfboards, Inc. v. Disney Book Grp., LLC,
   2011 WL 12877019 (C.D. Cal. May 11, 2011) ..................................................13

Stouffer v. Nat’l Geographic Partners, LLC,
   ___ F. Supp. 3d ____, 2019 WL 3935180 (D. Colo. Aug. 20, 2019) ................ 11

Suntree Techs., Inc. v. Ecosense Int’l, Inc.,
   693 F.3d 1338 (11th Cir. 2012) ..........................................................................25

Twentieth Century Fox v. Empire Distribution, Inc.,
  875 F.3d 1192 (9th Cir. 2017) .....................................................................passim

Tyne v. Time Warner Entm’t Co., L.P.,
   901 So. 2d 802 (Fla. 2005) .................................................................................26
Univ. of Ala. Bd. of Trustees v. New Life Art, Inc.,
  677 F. Supp. 2d 1238 (N.D. Ala. 2009)..............................................................12
Univ. of Ala. Bd. of Trustees v. New Life Art, Inc.,
  683 F.3d 1266 (11th Cir. 2012) ...................................................................passim
Valencia v. Universal City Studios LLC,
   2014 WL 7240526 (N.D. Ga. Dec. 18, 2014) .............................................passim
VIRAG, S.R.L. v. Sony Computer Entm’t Am. LLC,
   699 F. App’x 667 (9th Cir. 2017) ......................................................................... 7
Westchester Media v. PRL USA Holdings, Inc.,
  214 F.3d 658 (5th Cir. 2000) ................................................................................ 8
Yankee Pub. Inc. v. News Am. Pub. Inc.,
  809 F. Supp. 267 (S.D.N.Y. 1992) .....................................................................24

STATUTES
Fla. Stat. § 495.181 ..................................................................................................25




                                                               iv
        Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 9 of 37



OTHER AUTHORITIES
Jordana Ossad, “Back by Popular Demand: Jersey Shore Is Returning
   to MTV,” MTV News, Nov. 27, 2017,
   http://www.mtv.com/news/3049355/jersey-shore-family-vacation-
   return-mtv/ ............................................................................................................5




                                                                 v
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 10 of 37



                                INTRODUCTION

      MTV Floribama Shore is a reality television series set along the Gulf of

Mexico coastline stretching from Florida to Alabama. It premiered on MTV in

November 2017 as a domestic continuation of the network’s popular “Shore”

franchise that celebrates youth beach culture. The franchise began 10 years ago with

Jersey Shore, a blockbuster hit that ran on MTV from 2009 to 2012 and in 2018 was

relaunched on MTV as Jersey Shore Family Vacation. Since the original Jersey

Shore premiered, the “Shore” franchise has expanded internationally to include

Acapulco Shore in Mexico, Gandia Shore in Spain, Geordie Shore in the United

Kingdom, Super Shore in southern Europe, and Warsaw Shore in Poland, all of

which air on MTV networks. Two seasons of MTV Floribama Shore have already

aired and a third has been announced. Defendants Viacom Inc. (“Viacom”), 495

Productions Holdings LLC, and 495 Productions Services, LLC (collectively,

“Defendants”) created the “Shore” franchise, including MTV Floribama Shore, and

continue to produce and distribute it.

      Plaintiffs MGFB Properties, Inc., Flora-Bama Management, LLC, and Flora-

Bama Old S.A.L.T.S., Inc. (collectively, “Plaintiffs”) allege that they are the owners

and operators of the Flora-Bama Lounge, Package and Oyster Bar and two other

“Flora-Bama”-branded establishments, all located beachside along the Florida-

Alabama coast. Plaintiffs purport to own trademark rights in the word “Flora-Bama”

and allege that MTV Floribama Shore infringes those rights under both federal and


                                             1
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 11 of 37



Florida state law.

      This is not the first time Plaintiffs have raised such allegations. Shortly before

MTV Floribama Shore premiered in 2017, Plaintiffs sent Viacom a letter asserting

the same claims Plaintiffs now pursue here. Viacom promptly responded to that

letter and explained why Plaintiffs’ contentions were without merit. Plaintiffs did

not file suit, and MTV Floribama Shore premiered and became an instant hit. Now,

almost two years later and after two successful seasons of the series, Plaintiffs have

elected to pursue their allegations in court.

      Plaintiffs’ claims all lack merit, and should be dismissed with prejudice as a

matter of law, for the same reasons Viacom articulated in its 2017 letter to

Plaintiffs. The First Amendment protects the use of a trademark in or associated

with an expressive work like MTV Floribama Shore from claims arising under the

Lanham Act. Indeed, the Eleventh Circuit and numerous other courts have held that

the First Amendment protects the constitutional freedom of expression guaranteed

to the creators of expressive works. It is beyond dispute that MTV Floribama Shore

is an expressive work, as courts routinely conclude that television series are

expressive works entitled to First Amendment protections.

      The facts alleged in the Complaint demonstrate that neither of the two paths

that would permit Plaintiffs to overcome Defendants’ First Amendment rights and

pursue their Lanham Act claims is open here. A Lanham Act claim against the

creators of an expressive work requires proof that the alleged trademark use has no


                                                2
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 12 of 37



artistic relevance to the subject of the work whatsoever. If there is some modicum

of artistic relevance, a plaintiff must then prove that the use explicitly misleads

consumers as to the source or content of the work.

      The facts alleged in the Complaint establish that Plaintiffs cannot meet either

burden, and, as a result, their Lanham Act claims should be dismissed with

prejudice. The word “Floribama” is artistically relevant to MTV Floribama Shore

because it refers to both the cultural and geographic setting for the series along the

Florida-Alabama Gulf coastline. Indeed, the Complaint concedes both that

Defendants intended to create a “southern-based” beach series and that MTV

Floribama Shore was filmed along the Gulf Coast shoreline.

      It is also clear from the allegations in the Complaint that Defendants’ alleged

uses of the “Flora-Bama” trademark do not explicitly mislead consumers as to the

source or content of MTV Floribama Shore. The use of a trademark alone is

insufficient as a matter of law to show that the use explicitly misleads. Indeed, the

Ninth Circuit recently held that even when the entire title of a television series

allegedly infringed on a trademark, that title was not explicitly misleading. Here, of

course, MTV Floribama Shore’s title also includes the words “MTV” and “Shore,”

both of which distinguish Defendants’ series from Plaintiffs’ venues/restaurants and

expressly tie the series to the network that airs it (MTV) and to MTV’s longstanding

creative franchise of which it is a part (Shore). Moreover, “Floribama” is spelled

differently than Plaintiffs’ alleged trademark in “Flora-Bama,” and Plaintiffs


                                             3
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 13 of 37



concede that “Floribama” has only been used in connection with MTV Floribama

Shore. Nowhere do Plaintiffs allege that Defendants’ trademark uses seek to overtly

suggest affiliation with or endorsement by Plaintiffs’ establishments. Thus, because

the First Amendment protects MTV Floribama Shore as an expressive work and the

facts alleged in the Complaint are insufficient to warrant overriding those First

Amendment protections in favor of the Lanham Act, Plaintiffs fail to state a claim

for federal trademark infringement.

      For the same reasons, Plaintiffs also fail to state any claim arising under

Florida’s statutory or common law trademark or unfair competition regimes. Those

claims incorporate the same legal standards that apply to the Lanham Act and thus

should be interpreted narrowly, as the Lanham Act is, to avoid coming into conflict

with Defendants’ First Amendment rights. Finally, Plaintiffs’ claim for unjust

enrichment also fails as a matter of law. An equitable claim for unjust enrichment

cannot be pled in the alternative when it relies on the same predicate facts as legal

claims that fail as a matter of law. Here, the Complaint alleges that Defendants were

enriched because they infringed Plaintiffs’ alleged trademark rights. Without any

trademark infringement on which to rely, Plaintiffs’ unjust enrichment claim

necessarily fails.

      For all these reasons, and as explained more thoroughly below, the Complaint

should be dismissed with prejudice.




                                             4
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 14 of 37



                          FACTUAL BACKGROUND

      Around 2016, Defendants began developing a “southern based” reality-

television show that eventually became MTV Floribama Shore. Compl. ¶ 54; Decl.

of Susan J. Kohlmann, Ex. 1 (“2017 Viacom Letter”).1 This show was to be part of

Viacom’s successful “Shore” franchise, which began in 2009 with Jersey Shore

(relaunched in 2018 as Jersey Shore Family Vacation 2) and now includes Acapulco

Shore, Gandia Shore, Geordie Shore, Super Shore, and Warsaw Shore. 2017

Viacom Letter at 2. Like Jersey Shore before it, MTV Floribama Shore follows the

lives of eight young adults spending a carefree summer in a beach town—this time

along the Gulf Coast of Florida and Alabama rather than the Atlantic Ocean beaches

of New Jersey. Id.

      MTV Floribama Shore was set to premiere at the end of November 2017.

Mere weeks before that premiere, Plaintiffs—which operate the Flora-Bama

Lounge, Package and Oyster Bar, in addition to two restaurants and a water-sports

venue—sent a letter to Viacom, asserting that the show infringed Plaintiffs’ alleged



1
  Viacom’s response to Plaintiffs’ demand letter is incorporated by reference in the
Complaint. See Hi-Tech Pharm., Inc. v. HBS Int’l Corp., 910 F.3d 1186, 1189 (11th
Cir. 2018). The response is referenced in the Complaint, see Compl. ¶ 62, central to
Plaintiffs’ claims because it relates to Defendants’ knowledge of Plaintiffs’ alleged
trademarks, and of undisputed authenticity.
2
  Jordana Ossad, “Back by Popular Demand: Jersey Shore Is Returning to MTV,”
MTV News, Nov. 27, 2017, http://www.mtv.com/news/3049355/jersey-shore-
family-vacation-return-mtv/.


                                             5
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 15 of 37



trademarks. Compl. ¶¶ 61, 66; see generally 2017 Viacom Letter. Viacom promptly

responded to this letter, detailing the many reasons why Plaintiffs’ claims were

meritless, including the obvious and significant differences between Plaintiffs’

alleged trademarks and MTV Floribama Shore, the fact that the parties operate in

different markets, and the fact that Defendants’ purported use of Plaintiffs’ alleged

trademarks is shielded by the First Amendment. Compl. ¶ 62; 2017 Viacom Letter.

      MTV Floribama Shore premiered on November 27, 2017 as scheduled and

went on to a successful first season, which was followed by a similarly successful

second season, and will be continued in a recently announced third season. Compl.

¶¶ 66–69. In spite of their initial hostile stance toward MTV Floribama Shore,

Plaintiffs do not allege, nor could they, that they raised any complaints about the

series to Defendants, or communicated with Defendants in any way, following the

premiere of the first season of MTV Floribama Shore. Yet, after nearly two years of

silence, and two successful seasons of MTV Floribama Shore, Plaintiffs filed suit

against Defendants over MTV Floribama Shore on August 6, 2019, alleging claims

of federal trademark infringement and unfair competition under the Lanham Act, as

well as state law claims for violation of Florida’s Registration and Protection of

Trademarks Act and Florida’s Deceptive and Unfair Trade Practices Act, and for

common law trademark infringement, unfair competition, and unjust enrichment.

Compl. ¶¶ 87–139. All of Plaintiffs’ claims are precluded by the protections of the

First Amendment, and consequently fail to state a claim for relief. As a result, this


                                             6
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 16 of 37



action should be dismissed with prejudice.

                               LEGAL STANDARD

      To survive a motion to dismiss, a complaint must allege “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). The plausibility standard requires a plaintiff to plead “factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Trademark and related state law claims, in particular, are subject to dismissal when

the only plausible inference that can be drawn from the facts alleged in the complaint

is that the First Amendment shields the defendant’s alleged conduct from liability.

See, e.g., VIRAG, S.R.L. v. Sony Computer Entm’t Am. LLC, 699 F. App’x 667, 668

(9th Cir. 2017) (affirming order granting motion to dismiss on First Amendment

grounds); Valencia v. Universal City Studios LLC, 2014 WL 7240526, at *8 (N.D.

Ga. Dec. 18, 2014) (dismissing, on First Amendment grounds, claim under Georgia

Uniform Deceptive Trade Practices Act); Rebellion Devs. Ltd. v. Stardock Entm’t,

Inc., 2013 WL 1944888, at *4 (E.D. Mich. May 9, 2013) (holding that First

Amendment analysis “is an appropriate one to apply in the early stages of litigation”

and granting motion to dismiss Lanham Act claim on First Amendment grounds).

                                   ARGUMENT

      All eight of Plaintiffs’ claims should be dismissed with prejudice. Counts I

and II, which allege violations of the Lanham Act, 15 U.S.C. § 1051, et seq., fail as


                                             7
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 17 of 37



a matter of law because the First Amendment precludes Lanham Act claims where

the trademark is used in an expressive work. Counts III, IV, V, VI, and VII fail

because they all allege Florida state law claims with legal standards identical to the

Lanham Act.     Finally, Count VIII, which alleges unjust enrichment, must be

dismissed because it is duplicative of and relies on the same predicate facts as

Plaintiffs’ seven other claims.

I.    THE FIRST AMENDMENT PRECLUDES APPLICATION OF THE
      LANHAM ACT.
      Counts I and II of the Complaint allege that Defendants’ purported uses of

Plaintiffs’ “Flora-Bama” trademark in and associated with MTV Floribama Shore

violate the Lanham Act in a manner likely to cause confusion regarding the source

of the goods and services at issue. See Compl. ¶¶ 87–101. However, court after

court has recognized that when the allegedly infringing use is part of or associated

with an expressive work, the Lanham Act must be read narrowly to avoid impinging

on speech protected by the First Amendment. See, e.g., Univ. of Ala. Bd. of Trustees

v. New Life Art, Inc., 683 F.3d 1266, 1277–78 (11th Cir. 2012); Mattel, Inc. v. MCA

Records, Inc., 296 F.3d 894, 902 (9th Cir. 2002); Rogers v. Grimaldi, 875 F.2d 994,

998 (2d Cir. 1989).3 That principle compels dismissal of Plaintiffs’ two federal



3
  The Fifth and Sixth Circuits have also recognized the need to limit the Lanham Act
to avoid conflicting with the First Amendment. See Parks v. LaFace Records, 329
F.3d 437 (6th Cir. 2003); Westchester Media v. PRL USA Holdings, Inc., 214 F.3d
658 (5th Cir. 2000).


                                             8
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 18 of 37



causes of action.

       Rogers was the first case to recognize that the creators of expressive works

have a greater First Amendment interest in their freedom of expression than do

creators of other commercial products. See 875 F.2d at 998. Applying the Lanham

Act broadly to expressive works would threaten that First Amendment interest by

restricting the range of expression permitted in those works. The Second Circuit in

Rogers therefore held that the Lanham Act does not apply to the titles of expressive

works “unless the title has no artistic relevance to the underlying work whatsoever,

or, if it has some artistic relevance, unless the title explicitly misleads as to the source

or the content of the work.” Id. at 999. The Eleventh Circuit has expressly adopted

the Rogers test, and district courts in Florida have long applied it. See Univ. of Ala.,

683 F.3d at 1278; Club Mediterranee, S.A. v. Fox Searchlight Pictures, Inc., 2004

WL 5589591, at *1–3 (S.D. Fla. Feb. 17, 2004).

       Courts have applied Rogers to all claims arising under the Lanham Act,

regardless of how those claims are alleged. See, e.g., Univ. of Ala., 683 F.3d at 1270

(applying Rogers test to federal common law trademark infringement claim arising

under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)); Twentieth Century Fox v.

Empire Distribution, Inc., 875 F.3d 1192, 1195 (9th Cir. 2017) (applying Rogers test

to unfair competition claim arising under § 43(a) of the Lanham Act); Mattel, Inc.,

296 F.3d at 902, 908 (applying Rogers to registered trademark infringement claim

arising under § 32 of the Lanham Act, 15 U.S.C. § 1114). Thus, uses of trademarks


                                                9
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 19 of 37



in or associated with expressive works do not violate any provision of the Lanham

Act unless they have no artistic relevance to the underlying work or, if they have

some artistic relevance, they explicitly mislead as to the source or content of the

works. See Univ. of Ala., 683 F.3d at 1278.

       The Rogers test is fatal to both of Plaintiffs’ Lanham Act claims. First, the

test applies to all the trademark uses alleged in the Complaint, including those

outside of the title or body of the MTV Floribama Shore television series. Second,

applying the Rogers test compels dismissal of Plaintiffs’ federal trademark claims,

as Defendants’ purported uses of Plaintiffs’ trademark are artistically relevant to the

MTV Floribama Shore series and do not explicitly mislead as to the source or content

of that series.

       A. The Rogers Test Applies To Defendants’ Alleged Uses.
       The Complaint alleges that Defendants used Plaintiffs’ trademark in three

distinct ways: (1) in the title of the MTV Floribama Shore series, see Compl. ¶ 66;

(2) in a theme song introduced in the second season of the series, see id. ¶ 68; and

(3) in a variety of marketing, promotional, and advertising materials used to promote

the series, see id. ¶¶ 70–71, 78. The Rogers test applies to, and precludes Plaintiff’s

claims relating to, all three types of alleged use.

       There can be no dispute that MTV Floribama Shore is an expressive work and

that its title is protected by the First Amendment. A television show is “clearly an

expressive work.” Empire Distribution, 875 F.3d at 1196 (applying Rogers to Fox’s


                                              10
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 20 of 37



Empire television series). The same is true of a reality television series. See

Claybrooks v. Am. Broad. Cos., 898 F. Supp. 2d 986, 999–1000 (M.D. Tenn. 2012)

(holding The Bachelor is entitled to First Amendment protection and dismissing

federal cause of action that would infringe on First Amendment rights); cf. Brown v.

Showtime Networks, Inc., ___ F. Supp. 3d ____, 2019 WL 3798044, at *11

(S.D.N.Y. 2019) (holding that documentary was an expressive work entitled to First

Amendment protection). Thus, the First Amendment protects MTV Floribama

Shore as an expressive work.4

      It is similarly beyond dispute that the series’ theme song is an expressive work

to which the First Amendment applies. Songs are expressive works as a general

matter. See Mattel, Inc., 296 F.3d at 902 (applying Rogers to the song “Barbie

Girl”). The same is true when a song is associated with a television series. See

Empire Distribution, 875 F.3d at 1196 (applying Rogers to songs associated with



4
  The few cases declining to apply the Rogers test to the title of a television series
are all plainly inapposite. First, one court declined to apply Rogers to The Biggest
Loser: Glory Days, but that was because the plaintiff also used the phrase “Glory
Days” as the title of a competing television series. See Legacy Entm’t Group, LLC
v. Endemol USA Inc., 2015 WL 12838795 (M.D. Fla. Oct. 1, 2015). The court based
its decision on a footnote in Rogers indicating that the Rogers test would not apply
when two competing titles in the same market are confusingly similar. See id. at *5.
Here, Plaintiffs do not allege, nor could they, that they use their alleged trademark
in a television series title. Second, another court recently declined to apply Rogers
at all, despite recognizing the need to balance First Amendment interests with the
Lanham Act. See Stouffer v. Nat’l Geographic Partners, LLC, ___ F. Supp. 3d ____,
2019 WL 3935180 (D. Colo. Aug. 20, 2019). That case does not apply here, as the
Eleventh Circuit has expressly adopted Rogers. See Univ. of Ala., 683 F.3d at 1278.


                                            11
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 21 of 37



Empire series).

      Finally, the Rogers test also applies to materials used to market, promote, and

advertise an expressive work. The Ninth Circuit held exactly that with regard to

Fox’s use of the “Empire” trademark to promote its Empire series through

“appearances by cast members in other media, radio play, online advertising, live

events, and the sale or licensing of consumer goods.” Id. Applying Rogers to such

promotional materials required “only a minor logical extension” of Rogers, as the

protections afforded to expressive works in that case and others “could be

destabilized if the titles of expressive works were protected but could not be used to

promote those works.” Id. at 1196–97. 5

      The Ninth Circuit’s analysis in Empire Distribution applies with equal force

here. Plaintiffs allege that Defendants used their trademark in commercials for MTV

Floribama Shore, in marketing materials to promote the series on MTV’s website,

in various advertising materials across different forms of media, in online search



5
  University of Alabama is not to the contrary. There, the Eleventh Circuit upheld
the district court’s conclusion that the defendant’s paintings incorporating the
University of Alabama’s logo were expressive works. The Eleventh Circuit
expressly declined to endorse the merits of the district court’s analysis concerning
other commercial products (such as T-shirts, mugs and calendars) that reproduced
images of those paintings, finding that the defendant waived that argument on
appeal. See 683 F.3d at 1280. Notably, nothing in the district court’s opinion
suggests that court considered those commercial products to be promoting the
expressive paintings. To the contrary, the court considered only whether those
products were “fine art” in their own right. 677 F. Supp. 2d 1238, 1250 n.22 (N.D.
Ala. 2009).


                                             12
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 22 of 37



terms and hashtags, and in other materials posted online. See Compl. ¶¶ 70–71, 78.

As the Complaint concedes, those uses marketed, promoted, and advertised MTV

Floribama Shore. See id. ¶ 70.6 The Rogers test therefore applies. 7

      B. The First Amendment Bars Plaintiffs’ Federal Claims.
      As described above, since MTV Floribama Shore is indisputably an

expressive work, Plaintiffs must allege facts showing that either (1) Defendants’ uses




6
  Empire Distribution left open the possibility that Rogers might not apply to “a
pretextual expressive work meant only to disguise a business profiting from
another’s trademark.” 875 F.3d at 1197. However, the Complaint does not allege
that Defendants used “Flora-Bama” pretextually. To the contrary, as noted above,
the Complaint concedes that any use of Plaintiffs’ mark was in promotional materials
to promote MTV Floribama Shore.
7
  Additionally, court after court has made clear that the Rogers test applies regardless
of the mark’s level of recognition. See, e.g., Empire Distribution, 875 F.3d at 1197–
98 (rejecting that “the Rogers test includes a threshold requirement that a mark have
attained a meaning beyond its source-identifying function”); E.S.S. Entm’t 2000 Inc.
v. Rock Star Videos, Inc., 547 F.3d 1095, 1100 (9th Cir. 2008) (applying the Rogers
test notwithstanding plaintiff’s argument that its strip club was “not a cultural icon”);
Fortres Grand Corp. v. Warner Bros. Entm’t Inc., 947 F. Supp. 2d 922, 933 (N.D.
Ind. 2013) (rejecting attempt to limit Rogers test to “culturally relevant trade
symbols” because doing so would mean that “a small, relatively unknown trademark
owner, claiming rights in a mark that few people have ever heard of, would enjoy
monopoly power over the use of certain words in expressive works—power that the
First Amendment plainly denies to the owners of famous, household-word
trademarks”), aff’d, 763 F.3d 696 (7th Cir. 2014); Stewart Surfboards, Inc. v. Disney
Book Grp., LLC, 2011 WL 12877019, at *2 (C.D. Cal. May 11, 2011) (noting that
Ninth Circuit determined that “the Rogers test applies even where a trademark has
not become part of our everyday vocabulary”). In any event, Plaintiffs allege that
their mark is famous and is “widely and favorably known.” See, e.g., Compl. ¶¶ 50,
51. Since Plaintiffs’ allegations are accepted as true on a motion to dismiss, see
Iqbal, 556 U.S. at 678, Plaintiffs’ claims are thus concededly subject to the Rogers
test.


                                              13
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 23 of 37



of “Floribama” have no artistic relevance whatsoever to MTV Floribama Shore, or

(2) the uses of “Floribama” explicitly mislead consumers as to MTV Floribama

Shore’s source or content. Rogers, 875 F.2d at 999. It is clear from the Complaint

that Plaintiffs cannot allege either.   As such, the First Amendment precludes

application of the Lanham Act to Plaintiffs’ allegations.

         1. The Alleged Uses Of “Floribama” Are Artistically Relevant To MTV
            Floribama Shore.
      The first prong of the Rogers test—whether the alleged use of the mark has

any “artistic relevance to the underlying work whatsoever,” see Rogers, 875 F.2d at

999—separates uses having “some artistic relation” to the underlying work from

“arbitrary” uses. Empire Distribution, 875 F.3d at 1198. This bar is purposefully

set low. Id. Indeed, “the level of relevance merely must be above zero.” E.S.S.

Entm’t 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1100 (9th Cir. 2008); see

also Valencia, 2014 WL 7240526, at *8 (holding that title was artistically relevant

and granting motion to dismiss under Rogers). This yes-or-no inquiry has the benefit

of ensuring that courts do not have to evaluate the artistic importance of the use to

the underlying work. See Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1243 (9th Cir.

2013).

      Uses of trademarks in expressive works are routinely found to meet this low

bar for artistic relevance. For example, in University of Alabama, the Eleventh

Circuit held that use of the University of Alabama’s football uniforms in the



                                            14
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 24 of 37



defendant’s paintings, prints, and calendars was artistically relevant “because the

uniforms’ colors and designs are needed for a realistic portrayal of famous scenes

from Alabama football history.” Univ. of Ala., 683 F.3d at 1278–79. Similarly, in

Valencia, the Northern District of Georgia found that use of the title Honey was

artistically relevant because it was the protagonist’s first name. See 2014 WL

7240526, at *8.

      In Empire Distribution, the Ninth Circuit addressed a situation even more

analogous to the facts here. In that case, the Ninth Circuit evaluated urban record-

label Empire Distribution’s Lanham Act claims against Twentieth Century Fox

based on Fox’s use of the title Empire for a television series set in New York City

about a dynastic hip-hop label called “Empire Enterprises.” 875 F.3d at 1195, 1198.

The Ninth Circuit determined that the low bar of artistic relevance was met because

the title “support[ed] the themes and geographic setting of the work,” regardless of

whether it incorporated Empire Distribution’s mark. Id. at 1199.

      The same analysis applies here. “Floribama” is a direct reference to the

show’s cultural and geographic setting along the shores of the Florida-Alabama Gulf

Coast. Indeed, as Plaintiffs allege, Defendants intended to create a “southern-based

reality TV show,” the first season of which “followed eight young adults partying in

Panama City Beach, Florida,” the second season of which was also set in Panama

City Beach, and the third season of which will be set in St. Petersburg, Florida,




                                           15
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 25 of 37



another city along the Gulf Coast. Compl. ¶¶ 54, 66, 68, 69. 8 As with Empire

Distribution, the purported use of Plaintiffs’ alleged mark thus “support[s] the theme

and geographic setting of the work.” Empire Distribution, 875 F.3d at 1199.9


8
  The fact that the third season of MTV Floribama Shore will be filmed in a different
location than the first two seasons does not affect the analysis. In Valencia, the court
held that the use of a trademark in the title of a sequel film called Honey 2 was
artistically relevant to that work because the film drew inspiration from its
predecessor, even though the predecessor’s “Honey” character was not featured in
the sequel. See 2014 WL 7240526, at *8.
9
  By contrast, courts only decline to find trademark uses artistically relevant to
expressive works when those uses have no relevancy whatsoever to the works in
question. For example, in Parks v. LaFace Records, the Sixth Circuit reversed a
grant of summary judgment in connection with OutKast’s use of Rosa Parks’ name
in the title of its song “Rosa Parks.” See 329 F.3d 437, 452–59 (6th Cir. 2003). The
Sixth Circuit was motivated by the fact that the Lanham Act “permits celebrities to
vindicate property rights in their identities against allegedly misleading commercial
use by others.” Id. at 445. This concern is obviously not present here. Moreover,
in Parks, the only possible relevance of “Rosa Parks” was a single reference in the
chorus of the song to “move to the back of the bus,” which OutKast explicitly
testified was not a reference to Parks but rather a direction to “other MCs” to “take
a back seat” to OutKast. Id. at 452–53. Thus, the court left it to the jury to determine
whether the low bar for any artistic relevance could be met in the face of such explicit
testimony. In subsequent cases, courts have distinguished Parks when it is clear
from the allegations in a complaint that the defendant’s use of a mark is artistically
relevant. See, e.g., Brown, 724 F.3d at 1243–44 (affirming grant of motion to
dismiss and distinguishing Parks); Hidden City Phila. v. ABC, Inc., 2019 WL
1003637, at *4 (E.D. Pa. Mar. 1, 2019) (granting motion to dismiss and
distinguishing Parks). As shown above, the facts alleged in Plaintiffs’ Complaint
here establish at least some artistic relevance between Defendants’ alleged uses of
“Floribama” and MTV Floribama Shore, namely the series’ theme and geographic
setting. Finally, while the court in Parks recognized the singular relationship
between Rosa Parks’s name and her status as a symbol of the civil rights movement,
see 329 F.3d at 442, the terms “Flora-Bama”/“Floribama” have a meaning distinct
from Plaintiffs’ establishments. Both Plaintiffs and Defendants use them simply as
a geographic portmanteau, such as “Tex-Mex” or “Eurasia,” which Plaintiffs should
not be permitted to monopolize.


                                              16
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 26 of 37



      Moreover, the artistic relevance inquiry refers to the relationship between the

use of the mark and the expressive work, not whether the defendant uses the mark

expressly to reference the plaintiff. Indeed, courts routinely hold that the use of a

trademark is artistically relevant even where, as here, the use does not reference the

plaintiff’s mark. See, e.g., Empire Distribution, 875 F.3d at 1198 (rejecting such a

referential requirement because it “does not appear in the text of the Rogers test, and

such a requirement would be inconsistent with the purpose of the first prong of

Rogers”); E.S.S. Entm’t, 547 F.3d at 1100 (finding that defendant’s use was

sufficiently artistically relevant to underlying game even though game was not

“about” plaintiff’s strip club); Rebellion Devs. Ltd. v. Stardock Entm’t, Inc., 2013

WL 1944888, at *3 (E.D. Mich. May 9, 2013) (“[M]any courts applied Rogers where

the defendants’ usage made no reference to the plaintiffs.”).10

      Based on the facts alleged in the Complaint, the uses of “Floribama” clearly

meet the very low bar for artistic relevance to the underlying television series.

          2. The Alleged Uses Of “Floribama” Do Not Explicitly Mislead As To
             MTV Floribama Shore’s Source Or Content.

      The second prong of the Rogers test prohibits application of the Lanham Act



10
   While one district court in the Ninth Circuit has concluded otherwise, see
Rebelution, LLC v. Perez, 732 F. Supp. 2d 883, 889 (N.D. Cal. 2010), as discussed
above, the Ninth Circuit in Empire Distribution rejected this theory, Empire
Distribution, 875 F.3d at 1198, and courts nationwide regularly disagree with that
opinion and have gone so far as to call it an “outlier.” See, e.g., Fortres Grand Corp.,
947 F. Supp. 2d at 933 n.2.


                                              17
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 27 of 37



to artistically relevant uses of a mark “unless the title explicitly misleads as to the

source or content of the work.” Empire Distribution, 875 F.3d at 1199. Use of a

mark by itself generally does not qualify as an explicitly misleading use. See Univ.

of Ala., 683 F.3d at 1278–79; Empire Distribution, 875 F.3d at 1199; see also E.S.S.

Entm’t, 547 F.3d at 1100 (“[T]he mere use of a trademark alone cannot suffice to

make such use explicitly misleading.”). For example, in University of Alabama, the

Eleventh Circuit determined that an artist’s use of University of Alabama’s uniforms

in his paintings did not constitute an explicitly misleading use because there was

“[n]o evidence that [the artist] ever marketed an unlicensed item as ‘endorsed’ or

‘sponsored’ by the University, or otherwise explicitly stated that such items were

affiliated with the University.” 683 F.3d at 1279. Similarly, in Empire Distribution,

the Ninth Circuit held that the title “Empire” was not explicitly misleading because

the Empire show did not contain any “overt claims or explicit references to Empire

Distribution.” 875 F.3d at 1199.

      The exact same result follows here. Indeed, the purported use of Plaintiffs’

alleged marks here is much more attenuated than the uses in University of Alabama

or Empire Distribution. The word “Floribama” is sandwiched between two other

words, “MTV” and “Shore,” both of which (1) serve to conceptually distance MTV

Floribama Shore from Plaintiffs’ establishments and (2) alert consumers that the

source of the series is MTV and that it is affiliated with Viacom’s “Shore” franchise

of shows. See Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 652


                                             18
      Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 28 of 37



n.10 (11th Cir. 2007) (recognizing that use of house mark in close proximity to

allegedly infringing mark reduces likelihood that consumers will be confused as to

source of products). “Floribama” also is spelled differently from Plaintiffs’ alleged

marks and is only used in connection with MTV Floribama Shore. Defendants’ use

is thus even less likely to be misleading than the uses in University of Alabama,

where exact replicas of the University of Alabama’s uniforms appeared in the

paintings, and Empire Distribution, where the entire title consisted of the allegedly

infringing use. Finally, as was the case with University of Alabama and Empire

Distribution where the uses at issue were found not to be explicitly misleading,

Plaintiffs nowhere allege that MTV Floribama Shore makes any references to

Plaintiffs’ businesses or overt claims of affiliation with or endorsements by

Plaintiffs.11

       The Ninth Circuit’s decision in Gordon v. Drape Creative, Inc., 909 F.3d 257

(9th Cir. 2018) does not compel a different result. In that case, the Ninth Circuit



11
   Moreover, Empire Distribution rejected an attempt to conflate the “explicitly
misleading” inquiry relevant to the Rogers test with the likelihood-of-confusion
inquiry relevant to the elements of a trademark infringement claim. See 875 F.3d at
1199. Those inquiries are separate and distinct. Thus, when a plaintiff alleges
infringement by virtue of the use of a mark in an expressive work, that plaintiff must
show both that the use is explicitly misleading (to overcome the defendant’s First
Amendment rights) and that it is likely to confuse (to prove the elements of an
infringement claim). See id. While the Complaint vaguely alleges instances of
actual confusion between Plaintiffs’ establishments and MTV Floribama Shore with
no factual allegations in support, see Compl. ¶¶ 76–77, Plaintiffs notably do not
allege that Defendants’ use of “Floribama” is explicitly misleading.


                                            19
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 29 of 37



evaluated a trademark-infringement claim from the creator of an infamous YouTube

video featuring a honey badger based on defendants’ use of catchphrases from the

video. Id. at 260. The defendants’ use essentially consisted of copying the plaintiff’s

catchphrases wholesale and pasting them into greeting cards with minimal (at best)

additional artistic expression, notwithstanding the fact that the plaintiff also had

made similar use of his own catchphrase in greeting cards. Id. at 271. The Ninth

Circuit determined that there were factual issues concerning whether defendants’ use

was explicitly misleading. Id. In reaching this determination, the Ninth Circuit

observed that “the use of a mark alone may explicitly mislead consumers about a

product’s source if consumers would ordinarily identify the source by the mark

itself” and put forward two additional considerations for the “explicitly misleading”

inquiry: (1) “the degree to which the junior user uses the mark in the same way as

the senior user” and (2) “the extent to which the junior user has added his or her own

expressive content to the work beyond the mark itself.” Id. at 270.

      It is important to note that the Eleventh Circuit has not adopted this gloss on

the “explicitly misleading” inquiry. Instead, and as described above, the Eleventh

Circuit considers whether the junior user has made any explicit statements of

endorsement, sponsorship, or affiliation by or with the senior user. Univ. of Ala.,

683 F.3d at 1279. However, even if this Court were to apply the Ninth Circuit’s

additions to the Rogers test, Defendants’ use of “Floribama” in connection with MTV

Floribama Shore still would satisfy even this heightened version of the Rogers test’s


                                             20
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 30 of 37



second prong.

      First, it is clear from the Complaint that Defendants’ use of “Floribama”

occurred “in a different context” and “in an entirely different market” from

Plaintiffs’ use. Gordon, 909 F.3d at 270. While both parties in Gordon used the

plaintiff’s catchphrases in greeting cards, here, Plaintiffs allege that they operate

business establishments, such as restaurants, music venues, and marinas, see Compl.

¶¶ 29, 33–36, 38–40, while Defendants developed and produce a television series,

id. ¶ 66. The Parties thus operate in different spheres. It is not as if Defendants

named their series to refer to an unrelated television show or opened a lounge that

features water sports and church services called “The Floribama” down the street

from Plaintiffs’ establishments. See Gordon, 909 F.3d at 270 (“[H]ad the junior user

. . . used the mark in the same way as the senior user—had Twentieth Century Fox

titled its new show Law & Order: Special Hip-Hop Unit—such identical usage could

reflect the type of ‘explicitly misleading description’ of source that Rogers

condemns.” (internal footnote omitted)). In fact, the Parties’ totally disparate uses

are all the more evident from Plaintiffs’ trademark registrations. 12 Defendants thus


12
   Though Plaintiffs strain to fabricate a similarity in the Parties’ respective markets
by asserting in their Complaint that they use their mark “FLORA-BAMA” in
connection with filmed or televised productions, including “entertainment services
(e.g., televised/filmed entertainment events and live musical performances/events)”
and “video productions and audio recording,” Compl. ¶ 20, these services appear
nowhere in Plaintiffs’ trademark registrations. See Compl., Exs. A–D. Though
Plaintiff MGFB Properties, Inc.’s Florida state trademark registration vaguely
alludes to “entertainment . . . services,” this registration did not issue until a year and

                                               21
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 31 of 37



do not use “Floribama” in the same way that Plaintiffs use their alleged marks.

      Second, MTV Floribama Shore consists of artistic expression that extends far

beyond Defendants’ purported use of Plaintiffs’ alleged marks. Indeed, two entire

seasons of MTV Floribama Shore consisting of a total of 34 episodes have aired to

date. Compl. ¶¶ 66, 68. The presence of the word “Floribama” is thus just a

modicum of the content that makes up MTV Floribama Shore. This is in contrast to

the facts at issue in Gordon, where the catchphrases were “used without any other

text” in some of the defendants’ greeting cards. 909 F.3d at 271. The Ninth Circuit

relied on that fact to distinguish the case from others in which the use of the mark in

the title of a larger expressive work (such as a television series) made it clear that

the purported use of the mark was merely one facet of the defendant’s larger

expression. Id. (citing, among other cases, Empire Distribution); see also Caiz v.

Roberts, 382 F. Supp. 3d 942, 951 (C.D. Cal. 2019) (distinguishing Gordon where

defendant’s alleged use of mark was minimal in context of other artistic expression

in work). Indeed, the Ninth Circuit went so far as to observe that “[i]n cases

involving the use of a mark in the title of an expressive work . . . the mark obviously



a half after MTV Floribama Shore premiered and mere weeks before Plaintiffs filed
their Complaint. Compl., Ex. D. While Plaintiffs assert that, in 2017, they were
“coordinating” with a producer to air their own television series, Compl. ¶ 59, such
use would not be within the scope of their trademark registrations and they allege no
facts supporting this bare-bones allegation regarding an unfulfilled business venture
more than two years old. Nor does the Complaint allege that Plaintiffs would have
used their “Flora-Bama” mark in the theoretical series.


                                             22
      Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 32 of 37



served as only one ‘element of the [work] and the [junior user’s] artistic

expression.’”   Gordon, 909 F.3d at 271 (quoting Rogers, 875 F.2d at 1001)

(emphasis added). Defendants’ artistic expression in MTV Floribama Shore thus far

exceeds the purported use of Plaintiffs’ alleged mark.

       Under Rogers’ second prong, therefore, it is clear that Defendants’ use of

“Floribama” in MTV Floribama Shore and related content is not explicitly

misleading as to source or content.

                                         ***

       Since Plaintiffs have not sufficiently alleged (and cannot sufficiently allege)

that Defendants’ use of “Floribama” has no artistic relevance whatsoever to MTV

Floribama Shore or is explicitly misleading as to the source or content of MTV

Floribama Shore, their Lanham Act claims must be dismissed with prejudice. See,

e.g., Miccosukee Tribe of Indians of Fla. v. Jewel, 996 F. Supp. 2d 1268, 1275 (S.D.

Fla. 2013) (dismissing complaint with prejudice where claims failed as a matter of

law, rendering amendment futile).

II.    PLAINTIFFS FAIL TO STATE ANY CLAIM UNDER FLORIDA
       STATE LAW.
       Plaintiffs also allege that Defendants are liable under Florida state law for

(1) statutory trademark infringement, (2) statutory dilution, (3) statutory unfair

practices, (4) common law trademark infringement, (5) common law unfair

practices, and (6) unjust enrichment. Plaintiffs’ state law claims should be dismissed



                                               23
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 33 of 37



with prejudice on the same grounds as their Lanham Act claims.

      A. Because Plaintiffs Fail To State A Claim Under The Lanham Act,
         They Also Fail To State A Claim Under Florida Statutory Or Common
         Law.
      Plaintiffs’ five legal claims under Florida statutory and common law all fail

because the legal standards for those claims are identical to that of the Lanham Act.

Thus, because Plaintiffs’ federal claims are barred by application of the First

Amendment, Plaintiffs’ related state law claims—Counts III, IV, V, VI, and VII—

must be dismissed as well.

      Generally, “the analysis of the Florida statutory and common law claims of

trademark infringement and unfair competition is the same as under the federal

trademark infringement claim.” Gift of Learning Found., Inc. v. TGC, Inc., 329 F.3d

792, 802 (11th Cir. 2003); see also Medieval Times U.S.A., Inc. v. Pirate’s Dinner

Adventure, Inc., 2013 WL 12155442, at *5 (M.D. Fla. Feb. 14, 2013) (recognizing

that legal standards applicable to Lanham Act claims and Florida trademark and

unfair competition claims are identical).      The same is generally true of state

trademark and unfair competition claims nationwide. As such, courts routinely

apply the Rogers test to state law claims. See Valencia, 2014 WL 7240526, at *8

(applying University of Alabama and Rogers to Georgia state unfair competition

statute); see also E.S.S. Entm’t, 547 F.3d at 1101 (applying Rogers to California state

law claims); Yankee Pub. Inc. v. News Am. Pub. Inc., 809 F. Supp. 267, 282

(S.D.N.Y. 1992) (applying Rogers to New York state law claims).


                                             24
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 34 of 37



      Moreover, there can be no reasonable dispute that each of Plaintiffs’ five

Florida state law claims is individually tied to the federal standard of liability under

the Lanham Act:

          • Florida Statutory Trademark Claims: Counts III and V allege violations
            of Chapter 495 of the Florida Code for trademark infringement and
            dilution, respectively. See Compl. ¶¶ 102–08 (Count III) & 113–22
            (Count V). However, Chapter 495 expressly provides that “[t]he intent
            of this chapter is to provide a system of state trademark registration and
            protection substantially consistent with the federal system of trademark
            registration and protection.” Fla. Stat. § 495.181. Accordingly, courts
            have analyzed Florida statutory trademark claims identically to their
            federal counterparts. See Heron Dev. Corp. v. Vacation Tours, Inc.,
            2017 WL 5957743, at *12 (S.D. Fla. Nov. 30, 2017) (infringement);
            MPS Entm’t, LLC v. Abercrombie & Fitch Stores, Inc., 2013 WL
            3288039, at *15 (S.D. Fla. June 28, 2013) (dilution).

      •      Florida Statutory Unfair Trade Practices Claim: Count IV alleges a
             violation of Florida’s Deceptive and Unfair Trade Practices Act
             (“FDUPTA”). See Compl. ¶¶ 109–12. The Eleventh Circuit has
             interpreted the FDUPTA to apply “the same” legal standards that
             govern unfair competition claims under the Lanham Act. Suntree
             Techs., Inc. v. Ecosense Int’l, Inc., 693 F.3d 1338, 1345 (11th Cir.
             2012).

      •      Common Law Trademark Infringement: Count VI alleges common law
             trademark infringement. See Compl. ¶¶ 123–29. Yet “[t]he Eleventh
             Circuit and Florida state courts apply the same standards to a trademark
             infringement claim under the Lanham Act as to one brought under the
             common law.” MPS Entm’t, LLC, 2013 WL 3288039, at *4 n.10.

      •      Common Law Unfair Competition: Finally, Count VII alleges common
             law unfair competition. See Compl. ¶¶ 130–34. As with all the other
             claims described above, common law unfair competition claims are
             analyzed using the same standards as Lanham Act claims. See Nat.
             Answers, Inc. v. SmithKlineBeecham Corp., 529 F.3d 1325, 1332–33
             (11th Cir. 2008).

      Finally, Florida case law confirms that the Rogers test applies to these state


                                              25
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 35 of 37



claims because they should comport with the First Amendment. As a general matter,

Florida courts interpret both statutory and common law claims to avoid

constitutional conflict. Tyne v. Time Warner Entm’t Co., L.P., 901 So. 2d 802, 810

(Fla. 2005) (invoking constitutional avoidance canon and interpreting Florida right-

of-publicity statute so as to avoid conflict with First Amendment); Nodar v.

Galbreath, 462 So. 2d 803, 808 (Fla. 1984) (discussing how common law

defamation must comport with First Amendment and therefore requires actual

malice when concerning a public figure). These state law claims are no exception.

      Thus, because Plaintiffs fail to state a claim under the Lanham Act, they also

fail to state any Florida statutory or common law claim for trademark infringement

or unfair competition.

      B. As Plaintiffs’ Equitable Claim For Unjust Enrichment Relies On The
         Same Predicate Facts As Plaintiffs’ Other Claims, It Should Also Be
         Dismissed With Prejudice.
      Plaintiffs also fail to state an equitable claim for unjust enrichment. See

Compl. ¶¶ 135–39. It is well established that an unjust enrichment claim that relies

on the same predicate facts as a claimant’s legal causes of action does not qualify as

pleading in the alternative and must be dismissed. See Koski v. Carrier Corp., 347

F. Supp. 3d 1185, 1196 (S.D. Fla. 2017); Licul v. Volkswagen Grp. of Am., Inc., 2013

WL 6328734, at *7 (S.D. Fla. Dec. 5, 2013). Here, Plaintiffs’ unjust enrichment

theory is exactly the same as their other theories for relief: the Complaint alleges

that Defendants unjustly enriched themselves because they infringed Plaintiffs’


                                             26
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 36 of 37



alleged trademark rights. See Compl. ¶¶ 136–37. Thus, as the Complaint fails to

state a claim for trademark infringement, it necessarily also fails to state a claim for

unjust enrichment.

                                   CONCLUSION

         For all the reasons stated above, the Complaint should be dismissed with

prejudice.




 Date:     October 4, 2019              By:    /s/ Susan J. Kohlmann
                                               Susan J. Kohlmann (Pro Hac Vice)
                                               JENNER & BLOCK LLP
                                               919 Third Avenue, 38th Floor
                                               New York, NY 10022
                                               Tel: (212) 891-1600
                                               Fax: (212) 891-1699
                                               skohlmann@jenner.com

                                               Robert W. Pass (FL Bar #183169)
                                               CARLTON FIELDS, P.A.
                                               215 South Monroe Street, Suite 500
                                               Tallahassee, FL 32301
                                               Tel: (850) 224-1585
                                               Fax: (850) 222-0398
                                               rpass@carltonfields.com

                                               Counsel for Defendants




                                              27
     Case 5:19-cv-00257-RH-MJF Document 28 Filed 10/04/19 Page 37 of 37



  CERTIFICATE OF COMPLIANCE PURSUANT TO LOCAL RULE 7.1

         Pursuant to N.D. Fla. Local Rule 7.1, I hereby certify that this Memorandum

of Law is in compliance with the Court’s word limit. According to the word

processing program used to prepare this memorandum, the total number of words in

the memorandum, inclusive of headings, footnotes, and quotations, and exclusive of

the case style, signature block, and any certificate of service is 7,344.


 Date:     October 4, 2019              By:    /s/ Susan J. Kohlmann
                                               Susan J. Kohlmann (Pro Hac Vice)
                                               JENNER & BLOCK LLP
                                               919 Third Avenue, 38th Floor
                                               New York, NY 10022
                                               Tel: (212) 891-1600
                                               Fax: (212) 891-1699
                                               skohlmann@jenner.com

                             CERTIFICATE OF SERVICE

         I certify that on October 4, 2019, I filed the foregoing using the CM/ECF

system, which will send notification to all counsel of record.


 Date:     October 4, 2019              By:    /s/ Susan J. Kohlmann
                                               Susan J. Kohlmann (Pro Hac Vice)
                                               JENNER & BLOCK LLP
                                               919 Third Avenue, 38th Floor
                                               New York, NY 10022
                                               Tel: (212) 891-1600
                                               Fax: (212) 891-1699
                                               skohlmann@jenner.com




                                              28
